Citation Nr: 0425105	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  03-36 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss disability.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for tinnitus.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1948 to 
August 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which granted service connection 
and assigned an initial noncompensable evaluation for 
bilateral hearing loss, and, which granted service connection 
and assigned an initial 10 percent evaluation for tinnitus.  
The veteran appeals with respect to the initial rating 
assignments.

The Board notes that the veteran also filed a claim for 
entitlement to service connection for a back disability.  In 
a letter dated in April 2004, the RO notified the veteran 
that service connection for a back disability had been 
denied.  To the Board's knowledge the veteran has not yet 
appealed that decision.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence need to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  The veteran demonstrates no more than level II hearing in 
the right ear and level I hearing in the left ear.

3.  The veteran is already in receipt of a 10 percent rating, 
the schedular maximum, for service-connected tinnitus.




CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for a 
bilateral hearing loss disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b), 4.85, 
4.86, Diagnostic Code 6100, and Tables VI, VII (2003).

2.  There is no legal basis for the assignment of a schedular 
disability evaluation in excess of 10 percent for service-
connected tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.87, Diagnostic Code 6260 (prior and subsequent to 
June 13, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003), are 
applicable to the veteran's claim.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  In Pelegrini II, the Court held that the VCAA requires 
VA to provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim, under 38 
C.F.R. § 3.159(b).  

In this case, the veteran filed claims of entitlement to 
service connection for hearing loss and tinnitus in 
June 2002, after the enactment of the VCAA.  

In an August 2002 letter, the RO acknowledged the receipt of 
the veteran's claims, advised him of his role in the claims 
process and asked him to submit certain information.  
Although the RO cited to the evidence needed to support a 
service connection claim, the RO also specifically asked the 
veteran for medical evidence showing all past and current 
treatment for hearing loss and tinnitus since discharge from 
active duty.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records from Federal agencies, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records, and, for private records, to 
provide the appropriate release.  The RO enclosed two copies 
of VA Form 21-4138 for the veteran to authorize the release 
of records relevant to his claim.  The RO also advised the 
veteran that a VA examination might be scheduled to obtain 
evidence relevant to his current disability status but that 
he could submit other evidence such as lay statements 
relevant to his claim.  Additionally, the RO informed the 
veteran that he was ultimately responsible for providing 
information and evidence to VA and that he should advise VA 
as to any additional information or evidence he wanted 
considered in connection with his claim.  Additionally, in 
the December 2002 rating decision the RO notified the veteran 
of the evidence considered and the reasons and bases for the 
determination made in his claim, to include the basis for the 
initial rating assignments.  

The instant appeal arises from the veteran's notice of 
disagreement with the initial ratings assigned in the 
December 2002 rating decision.  VA's General Counsel has 
considered the question of whether VA must notify a claimant 
via a new VCAA letter of the information and evidence 
necessary to substantiate an issue first raised in a notice 
of disagreement submitted in response to VA's notice of its 
decision on a claim for which VA has already notified the 
claimant of the information and evidence necessary to 
substantiate the claim.  VA's General Counsel held as 
follows:

Under 38 U.S.C. § 5103(a), the Department 
of Veterans Affairs (VA), upon receipt of 
a complete or substantially complete 
application, must notify the claimant of 
the information and evidence necessary to 
substantiate the claim for benefits.  
Under 38 U.S.C. § 7105(d), upon receipt 
of a notice of disagreement in response 
to a decision on a claim, the 'agency of 
original jurisdiction' must take 
development or review action it deems 
proper under applicable regulations and 
issue a statement of the case if the 
action does not resolve the disagreement 
either by grant of the benefits sought or 
withdrawal of the notice of disagreement.  
If, in response to notice of its decision 
on a claim for which VA has already given 
the section 5103 notice, VA receives a 
notice of disagreement that raise a new 
issue, section 7105(d) requires VA to 
take proper action and issue a statement 
of the case if the disagreement is not 
resolved, but section 5103(a) does not 
require VA to provide notice of the 
information and evidence necessary to 
substantiate the newly raised issue.

VAOPGCPREC 8-2003 (December 22, 2003), published at 69 Fed. 
Reg. 25,180 (2004).

In this case the Board finds that VA did, in fact, take 
appropriate action after receipt of the veteran's notice of 
disagreement, to include fully notifying the veteran 
consistent with the VCAA.  In that regard the Board notes 
that, in the November 2003 statement of the case the RO 
included a recitation of governing laws and regulations, to 
include the diagnostic criteria pertinent to the evaluation 
of hearing loss and both the former and revisions criteria 
pertinent to tinnitus, as well as the provisions of 38 C.F.R. 
§ 3.159, with reference to the United States Code provisions 
of the VCAA.  Finally, throughout his appeal the veteran has 
been provided with contact information in the event he had 
any additional evidence or information, or any questions, for 
VA.  

With respect to the veteran's tinnitus claim, moreover, the 
Board emphasizes that in a precedential opinion, VA's Office 
of General Counsel ruled that under 38 U.S.C. § 5103(a), VA 
is not required to provide notice of the information and 
evidence necessary to substantiate a claim for separate 
disability ratings for each ear for bilateral service-
connected tinnitus because there is no information or 
evidence that could substantiate the claim, as entitlement to 
separate ratings is barred by current Diagnostic Code 6260 
and by the previous versions of Diagnostic Code 6260 as 
interpreted by a precedent opinion of the General Counsel 
that is binding on all Department officials and employees.  
VAOPGCPREC 2-2004 (March 9, 2004); see also VAOPGCPREC 5-2004 
(June 23, 2004).

Based on the above, the Board finds that the veteran has been 
afforded appropriate notice under the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The Board also finds that VA has made reasonable efforts to 
identify and obtain relevant records in support of the 
veteran's claim.  38 U.S.C.A.§ 5103A (a), (b) and (c).  The 
claims file contains the veteran's service records as well as 
private records that the veteran has identified.  When he 
initially filed his claim in June 2002, the veteran indicated 
that he had not been treated for hearing loss or tinnitus 
since discharge except for employment purposes.  He did not 
send these employment examination records to the RO or 
provide the requested release so the RO could attempt to 
obtain them on his behalf.  He did provide the RO with 
releases for a number of private physicians who have treated 
him for matters unrelated to the present appeal.

Additionally, VA has conducted necessary medical inquiry in 
an effort to substantiate the claim.  38 U.S.C.A.§ 5103A (d).  
In this case, the veteran was afforded a VA medical 
examination in November 2002.  Although the veteran has 
questioned the adequacy of that examination he has not 
offered any compelling circumstances that would support the 
validity of the examination results.  The examination was 
performed by a competent physician according to the testing 
standards required by governing VA regulations.  The 
examiner's report contains findings pertinent to the severity 
of the veteran's hearing loss disability and tinnitus.  
Furthermore, the veteran has not submitted any competent 
medical evidence contradicting the results of this 
examination.  Thus, the Board concludes that further 
examination is not necessary as there is sufficient medical 
evidence upon which the Board may base its decision.

Under the facts of this case, then, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review. 

Entitlement to a Compensable Rating for Service-Connected 
Bilateral Hearing Loss

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder, but 
that it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Where the schedule does not 
provide a noncompensable evaluation for a diagnostic code, 
noncompensable evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2003). All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2003).

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  Evaluations of defective 
hearing range from noncompensable to 100 percent disabling 
based upon the organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability from a service-connected 
hearing loss, the Rating Schedule establishes auditory acuity 
levels, designated Level I for essentially normal acuity, 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (2003).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Also, when the pure tone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  38 C.F.R. § 4.86 (2003).

In order to establish entitlement to a compensable rating for 
hearing loss, it must be shown that certain minimum levels of 
the combination of the percentage of speech discrimination 
loss and average pure tone decibel loss are met.  The Court 
has recognized that the assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The December 2002 rating decision on appeal granted service 
connection for a bilateral hearing loss disability and 
assigned a noncompensable rating, effective June 10, 2002.  
The veteran contends that his bilateral hearing loss 
disability greatly affects his day-to-day activities and home 
life, entitling him to an assignment of a compensable rating.  



On VA audiometric testing in November 2002, the pure tone 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
50
75
LEFT
5
0
25
60
90

Speech discrimination ability was 88 percent correct in the 
right ear and 92 percent correct in the left ear.  These 
results translate to level II hearing in the right ear and 
level I hearing in the left ear.  See 38 C.F.R. § 4.85, Table 
VI.  Applying these results to 38 C.F.R. § 4.85, Table VII, 
level II hearing in the right ear and level I hearing in the 
left ear warrants a noncompensable rating assignment.  

As set out above, the determination made relevant to the 
severity of the veteran's hearing loss results from a 
mechanical application of governing regulations to the 
numerical findings provided by the competent medical 
examiner.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The veteran argues that his examination was not 
sufficient, but does not give any specific rationale for such 
assertion.  Upon review, the Board finds that the examination 
report is, in fact, adequate for rating purposes.  The report 
reflects a familiarity with and discussion of the veteran's 
past and present complaints, and that the examiner made 
findings that were pertinent to determining the level of 
severity of the veteran's bilateral hearing loss.  The Board 
emphasizes that, as mandated by 38 C.F.R. § 4.85, the 
examination was conducted by a state-licensed audiologist and 
included a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test.  The veteran is not 
shown to have the requisite degree of medical knowledge to 
refute these audiological findings, see Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992), and has not identified or 
submitted any competent medical evidence in refutation of 
these results.  

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1).  The Board recognizes the veteran's 
complaints relative to having difficulty with day to day 
activities and home life; however, there is no objective 
evidence that the veteran has had interference in his 
workplace or that he experiences any unusual manifestations 
of bilateral hearing loss beyond that contemplated under the 
Rating Schedule.  Instead, a decreased ability to hear is the 
manifestation contemplated by the Rating Schedule, and, that 
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  What the veteran has not 
shown in this case is that his hearing loss disability, in 
and of itself, results in unusual disability or impairment 
that renders the criteria and/or degrees of disability 
contemplated in the Rating Schedule impractical or 
inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.

Entitlement to a Higher Initial Evaluation for Tinnitus

The veteran is service-connected for tinnitus, which is 
assigned a 10 percent disability rating pursuant to 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2003), effective June 10, 2002.  
This 10 percent rating is the maximum schedular rating 
available for tinnitus under 38 C.F.R. § 4.87, Diagnostic 
Code 6260.  In his September 2003 notice of disagreement, the 
veteran requested a higher rating, specifically arguing he 
was dissatisfied with the evaluation he received for 
tinnitus.  

The regulation at 38 C.F.R. § 4.87, Diagnostic Code 6260 was 
revised effective June 13, 2003, to add additional notes 
following the Diagnostic Code.  Relevant to the veteran's 
appeal, Note (2), as revised, sets out:

[a]ssign only a single evaluation for 
recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in 
the head.

38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) as amended 
and published at 68 Fed. Reg. 25,822, 25,823 (May 14, 2003).

In VAOPGCPREC 7-2003 (November 19, 2003) (Application of 
Veterans Claims Assistance Act of 2000 to Claims Pending on 
Date of Enactment) VA's General Counsel ruled that,

[p]ursuant to Supreme Court and Federal 
Circuit precedent, when a new statute is 
enacted or a new regulation is issued 
while a claim is pending before VA, VA 
must first determine whether the statute 
or regulation identifies the types of 
claims to which it applies.  If the 
statute or regulation is silent, VA must 
determine whether applying the new 
provision to claims that were pending 
when it took effect would produce 
genuinely retroactive effects.  If 
applying the new provision would produce 
such retroactive effects, VA ordinarily 
should not apply the new provision to the 
claim.  If applying the new provision 
would not produce retroactive effects, VA 
ordinarily must apply the new provision.

VAOPGCPREC 7-2003, p. 17.  As discussed below, however, the 
May 14, 2003, regulation changes, effective June 13, 2003, 
merely clarify long-standing VA practice and as such, no 
retroactive effect is produced in applying the amended 
Diagnostic Code 6260 to the veteran's claim.  

The Board emphasizes that the cited-to amendments to 
Diagnostic Code 6260 do not contain any substantive changes 
in the regulation that affect this particular case, but 
instead act as clarification.  In effect, the revised 
regulations amend the Rating Schedule to state more 
explicitly the method of evaluation of tinnitus under 
Diagnostic Code 6260 that has existed throughout the entire 
period of this appeal.  The intended effect of this action is 
to codify a long-standing VA practice by stating that 
recurrent tinnitus will be assigned only a single 10 percent 
evaluation - whether it is perceived in one ear, both ears, 
or somewhere in the head.  68 Fed. Reg. at 25, 822.

In a precedential opinion, VA's General Counsel ruled that 
Diagnostic Code 6260, as in effect prior to June 10, 1999, 
and as amended as of that date, authorized only a single 10 
percent disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  VAOPGCPREC 2-2003 (May 22, 2003).  In reaching its 
holding, the General Counsel noted VA's discussion of the 
nature of tinnitus in a recent notice of proposed rulemaking 
concerning the rating schedule provision governing tinnitus, 
published at 67 Fed. Reg. 59,033 (2002).  The notice of 
proposed rulemaking indicated that true tinnitus, i.e., the 
perception of sound in the absence of an external stimulus, 
appears to arise from the brain rather than the ears.  

VA's General Counsel found that, 

[t]he undifferentiated nature of the 
source of the noise that is tinnitus is 
the primary basis for VA's practice, as 
reflected in the notice of proposed 
rulemaking, of rating tinnitus as a 
single disease entity.  

VAOPGCPREC 2-03, p. 3.  

VA's General Counsel therefore determined that the original 
and revised versions of Diagnostic Code 6260, even prior to 
the most recent regulatory amendments, authorized assignment 
of only a single 10 percent rating for tinnitus, regardless 
of whether it was perceived as unilateral, bilateral, or in 
the head, and specifically precluded the assignment of 
separate ratings for bilateral tinnitus.  Thus, VA's General 
Counsel concluded that the most recent regulatory amendment, 
effective June 13, 2003, involved no substantive change.  Id.  
The Board observes that precedential opinions of VA's General 
Counsel are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 14.507(b) (2003); Splane v. West, 
216 F.3d 1058 (Fed. Cir. 2000).  

The Board recognizes that the assignment of separate ratings 
is dependent upon a finding that the disease entity is 
productive of distinct and separate symptoms, and that it is 
only the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses that is not 
allowed.  See 38 C.F.R. § 4.14 (2003); Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  Upon consideration of 38 C.F.R. 
§ 4.25(b), however, the Board finds that tinnitus cannot be 
considered two separate disabilities merely because it is 
perceived to affect two ears.  Moreover, the Board is bound 
to apply governing VA legal authority, to include 
precedential General Counsel opinions.  As the General 
Counsel opinion makes clear, the disease entity of 
"tinnitus" has but one symptom, namely the perception of 
sound in the brain without acoustic stimulus.  Because 
tinnitus does not produce separate and distinct symptoms, the 
assignment of separate ratings for the right and the left ear 
is not appropriate.  The governing rule is that only a single 
10 percent disability rating is authorized for tinnitus, 
regardless of whether the tinnitus is perceived as 
unilateral, bilateral, or in the head, and under application 
of the law both prior and subsequent to the amendment.  
VAOPGCPREC 2-03.  Hence, a separate 10 percent rating for 
each ear is not warranted.  

In sum, VA's Rating Schedule contemplates that tinnitus (like 
a number of other conditions listed in the Rating Schedule) 
is but a single disability whether one or both ears are 
involved, and that separate ratings per ear are not 
permitted.  See VAOPGCPREC 2-03.  On this point, the denial 
of the veteran's claim is based on a lack of entitlement 
under the law.  The law, in particular the regulation 
governing schedular evaluation of tinnitus, is dispositive of 
this claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

The Board continues to note that the veteran does not argue - 
and the evidence does not suggest - that the symptoms 
attributable to tinnitus would be more appropriately 
evaluated under any alternate Diagnostic Code, or that 
tinnitus results in unusual disability.  Thus, the Board 
finds no basis upon which to assign a higher disability 
evaluation despite consideration of the potential application 
of the various provisions of 38 C.F.R. Parts 3 and 4 (2003), 
to include 38 C.F.R. § 3.321(b)(1) (2003).

The Board has considered the applicability of the benefit of 
the doubt doctrine. However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7.


ORDER

A compensable rating for bilateral hearing loss is denied.

A higher initial rating for tinnitus is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



